Per Curiam.
Complaint by Wellington against Marsh, commenced before a justice, for work and labor, at 14 dollars per month, 42 dollars.
Marsh filed a set-off of 50 dollars, of which 25 dollars were unliquidated damages for violating a contract to work six months.
Judgment before the justice for 19 dollars and 76 cents. On appeal to the Circuit Court, there was a trial by jury, and verdict for 31 dollars and 3 cents.
This is another case on the weight of evidence. While we might not come to the same conclusion from the evidence at which the jury arrived, it is yet such a verdict as under our rules, in such cases, we are bound to sustain.
The judgment is affirmed, with 1 per cent, damages and costs.